Title: From John Adams to Charles Jared Ingersoll, 17 July 1812
From: Adams, John
To: Ingersoll, Charles Jared



Sir
Quincy July 17 1812

I have received your favour of the 10th: of this month with your oration on our anniversary Festival: which, though I received and read it first in a Newspaper, gave me a higher pleasure, by a second perusal, on receiving it in a Pamphlet from its Author. it is if I may be permitted to express an opinion of it, in a strain of Philosophical Reflection, no less they than in a style of Elegance and Eloquence: very pleasing and consoling to us who are on the point of going off the stage; to behold in those who are coming on to succeed us.
Rapt into future times you have been admitted to visions of Grandeur, Glory and felicity, fascinating enough to excite a wish in advanced age to go back to five and twenty and live half a century longer.
But if we soberly consider, who can say that Brutus the last of the Roman Republicans was happier than Brutus the first? that Caesar the first of the Emperors was more fortunate than Tarquin the last of the Kings?
Who can say that Governor Snuyder is easier than William Pen? Governor Strong than Governor Winthrop? or President Madison than President Hancock? or General Dearborne than General Washington.
Tho the ardour of Genius ought never to be discouraged nor the Zeal of Patriotism cooled; it will never the less be found that Suâ Sorte contentus is the only never failing sentiment and resource.
I am Sir with much esteem you obliged Servant

John Adams